Case 2:21-cr-00031-Z-BR Document 30 Filed 07/26/21 Pagei1of1 PagelD 72

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION
UNITED STATES OF AMERICA
Plaintiff,
Vv. 2:21-CR-31-Z-BR-(1)
DELMOND RAY CARRUTHERS

Defendant.

COR CO CO? COR GO? On 607 607 6?

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 9, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Delmond Ray Carruthers filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Delmond Ray Carruthers was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Delmond Ray Carruthers; and ADJUDGES Defendant Delmond Ray Carruthers guilty of
Count One in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, July 24, 2021.

 

M HEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

 
